Citation Nr: 1802533	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-43 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to service connection for sleep apnea, to include claimed as secondary to service-connected allergic rhinitis, sinusitis and/or allergic asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1977 and from December 1982 to September 1990.  

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2012 rating decision issued by the RO. The Board remanded the claim in January 2015and February 2017 for additional development. The development has been completed and the claim has been returned to the Board for appellate disposition.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in May 2015. A transcript of the hearing is associated with the claims file.

VA has provided all appropriate notification and assistance to the appellant in the development of the claim. In light of the favorable decision with regard to the claim, no further discussion of the duties to assist and notify is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

The Veteran's obstructive sleep apnea had onset during his period of service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met. 38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection - Sleep Apnea 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

The Veteran's service treatment records are replete with reference to complaint of and treatment for symptoms associated with rhinitis, tonsillitis, sinusitis and pharyngitis. 

Subsequent to service, an August 2003 sleep study showed that the Veteran experienced 30 central apneas, 11 obstructive apneas and 42 hypopneas. The physician commented that between 11:20 p.m. and midnight the Veteran had obstruction on his edentrace. The physician commented that the Veteran's degree of obstructive sleep apnea (OSA) may have been underestimated by the computer due to time without sleep. The physician noted changes in the Veteran's airflow improved with CPAP of 5.

The report of an October 2009 polysomnogram documents diagnosis of severe obstructive sleep apnea. The findings of the October 2013 Sleep Apnea Disability Benefits Questionnaire confirm a diagnosis of obstructive sleep apnea.

The April 2017 report of VA examination documents diagnosis of obstructive sleep apnea. The physician opined that it was less likely than not that the Veteran's obstructive sleep apnea was caused by or related to or permanently aggravated by his service-connected allergic rhinitis, sinusitis and/or allergic asthma.

The physician explained that obstructive sleep apnea is a condition in which loose, floppy tissues in the throat occlude the passage of air during the relaxation of sleep. Allergic rhinitis is the result of nasal inflammation due to the immune system over-responding to airborne allergens; chronic sinusitis is chronic inflammation and infection of the sinus cavities, resulting in symptoms that include congestion and thick nasal mucous; allergic asthma is due to the immune system over-responding to airborne allergens, leading to thick mucous production in and spasm of the bronchial passages. Common to all (i.e., allergic rhinitis, chronic sinusitis and allergic asthma) is the production of excessive amounts of mucous. The physician explained that mucous production has no role in the pathophysiology of obstructive sleep apnea which is due to occlusion of the pharyngeal tissues during sleep, blocking the passage of air to the lungs. The physician concluded that the Veteran's service-connected allergic rhinitis, sinusitis and allergic rhinitis have no pathophysiological role in his incidental condition of obstructive sleep apnea.

A September 2017 statement from the Veteran's treating physician confirms that the Veteran has a diagnosis of obstructive sleep apnea. The physician noted review of service treatment records dated in January, February and May 1972 that documented the Veteran's complaints of sore throat, enlarged tonsils, feeling that his throat was closing up and tonsillar hypertrophy. The physician also noted review of post service treatment records that documented the Veteran's complaints of feeling fatigued (though he seemed to get enough sleep), night arousal due to difficulty breathing, excess dry mouth and excessive snoring (dating back to the 1970s). 

The physician also considered the statement of a fellow service member (stating that the Veteran snored loudly) and the statement of the Veteran's wife (indicating that she noticed that the Veteran stopped breathing for several seconds while snoring heavily). The physician opined, based on this evidence of record, that it was likely that the Veteran has had obstructive sleep apnea dating back to his period of service in the 1970s based on his history of chronic nasal congestion, dry mouth, tonsillar hypertrophy, poor restful sleep and loud snoring. Thus, the physician concluded that it was as likely as not that the Veteran's sleep apnea could be etiologically related to his period of service.

In a November 2017 statement, the physician noted review of the evidence of record and the history of various diagnoses including recurrent tonsillitis, tonsillar hypertrophy, snoring, allergic rhinitis, asthma, obstructive sleep apnea and chronic fatigue. The physician noted the service treatment records showed the Veteran received treatment for sore throat, tonsillitis and upper respiratory infection during his period of service beginning in the 1970s. The Veteran's complaints continued into the 1980s and there was an increase in episodes of sinusitis. In the 1990s, the Veteran was diagnosed with chronic sinusitis, allergic rhinitis, asthma, deviated septum and inferior turbinate hypertrophy.

The physician explained that there are known correlations between nasal obstruction and exacerbation of sleep disordered breathing. The physician noted allergic rhinitis was a very common cause of nasal obstruction and asthma was exacerbated by allergic rhinitis and they often occur together. The physician also noted there is a correlation between asthma and obstructive sleep apnea.

The physician opined, based on the data and reports of frequent waking, chronic fatigue and excessive snoring, that it was more likely than not that the Veteran suffered from obstructive sleep apnea while a service member in the United States Navy.

The Board has considered the opinion of the VA physician in April 2017. The VA physician explained that mucous production (common to allergic rhinitis, sinusitis and allergic asthma) has no role in the pathophysiology of obstructive sleep apnea which is due to occlusion of the pharyngeal tissues during sleep, blocking the passage of air to the lungs and concluded that the Veteran's service-connected allergic rhinitis, sinusitis and allergic asthma have no pathophysiological role in his incidental condition of obstructive sleep apnea. 

However, in September and November 2017 statements, the Veteran's treating physicians concluded that the Veteran had symptoms of his current obstructive sleep apnea that onset during his period of service ("it was likely that the Veteran has had obstructive sleep apnea dating back to his period of service in the 1970s based on his history of chronic nasal congestion, dry mouth, tonsillar hypertrophy, poor restful sleep and loud snoring." - September 2017 statement; "it was more likely than not that the Veteran suffered from obstructive sleep apnea while a service member in the United States Navy." - November 2017 statement). Although the "treating physician" rule which accords dispositive probative value to such an opinion is not applicable in VA law, it nonetheless requires that VA consider the physician's opinion. 

The treating physician's opinions are informed and responsive to this inquiry. Given the Veteran's pulmonary/respiratory complaints in service that continued subsequent to service, the Board finds the evidence to be in relative equipoise in showing that the Veteran has current obstructive sleep apnea that had its clinical onset during his period of service. In such cases, reasonable doubt is resolved in the Veteran's favor and service connection for sleep apnea is warranted.

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

  
ORDER

Service connection for sleep apnea is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


